OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

        OFFICIAL BUSINESS           .
        STATE ©F TEXAS            gf                                   PITNEV BOWES

        PENALTY FOR         .' &£
3/16/2015 PRIVATE U                                                    MAR 19 201 r /%•
ROSS, KEVIN ERIC
                                                      RAILED FROW1 ZI^R*^*^ J^
On this day, the application^^g^                    as Corpus has been received^
and presented to the Coi^&fe&J                                   Abel Acosta, Clerk